The election of Ebenezer Hobbs, returned a member from the town of Weston, was controverted by Joseph Russell and others, on the several grounds that the selectmen were improperly chosen, and also that they rejected votes which ought to have been admitted.1
The committee on elections do not appear to have con-*68sídéred Ae first point, but in relation to the other they reported,1 “that the member returned had a majority of one vote of all the votes given in; and that several persons legally qualified, and who ought to have been permitted to vote, were prohibited by the selectmen from giving in their votes, although , they were then present, and desired to have that privilege;” for which reason, the committee were of opinion that Mr. Hobbs was not legally chosen.
The committee accompanied their report by the following statement of facts, respecting the qualifications of five persons, who were prohibited by the selectmen from voting :—
1. “ Alpheus Bigelow, Jr., is a young man, whose parents are settled and reside in Weston, where, he was also born ; he is about twenty-four years of age, and is now a student at the University in Cambridge, in the junior class; he performs on Sundays upon the organ at Cambridgeport meeting-house, for which he receives a compensation; he resides at Weston during vacation, unless he can obtain employment elsewhere, which he sometimes has done ; he has his washing and mending done at his father’s, in ’Weston ; his name has been on the list of voters for governor and senators, and he has, in fact, voted at those elections in Weston, and no objection was made to his want of property. He applied to the selectmen, previous to the time of voting, at the same time that others did, who were admitted, to have his name also put upon the list of voters for representatives, in May last, but was refused by the selectmen; he still attended the meeting, and tendered his vote [for a candidate opposed to Mr. Hobbs,] which was also refused.
2. “ Isaac Saunderson is also a native of Weston, where his father was settled, and is a young man, and unmarried; he resided at Lexington, about forty days in the spring of 1808, viz. : from the 16th April till the general election in May, and also, about three or four days in June following; he was at Lexington only for the purposes of education, and labored a ’portion of the time there to pay for his board: Ms father then *69died, and he was administrator or executor oil his father’s estate, and has resided at Weston ever since. He voted for governor and senators in April last; he applied to have his name placed upon the list of voters in May, but was refused; he attended the meeting but did not vote, and the only objection made by the selectmen, to putting his name on the list, was his want of residence in Weston.
3. “Jonathan Ryan came into Weston, in March, 1807; lived there the greater part of the year; in the winter following he was absent, and returned again, March, 1808, and remained the whole of that year in Weston. About two months and a half in the beginning of the year 1809, he was absent on a journey, but returned last March, and has resided there ever since; he applied in season to be put upon the list of voters at May meeting, but was refused by the selectmen for want of residence only; he attended the meeting, but did not vote. During the absence of two months and an half, before mentioned, his brother, at his request, supplied his place.
4. “ Nathan Childs lived in Weston, with Mrs. Jane Clark, from November, 1806, till April, 1808, and continued at the same farm, which was sold to Mrs. Mackay, the mother of Mrs. Clark, until November, 1808. Mrs. Clark then went to live in Boston, and some difficulty occurring, with respect to Childs’s wife, he went to live with Mrs. Clark in Boston, agreeing to return to work upon the said farm, whenever called upon, and actually did, in the winter, go there several times, and, since the spring opened, has worked there three several times, from five to seven days each time. Mrs. Mackay paid him one half his wages; considered him as in her employ, and has agreed with him to live with her till April 1st, 1810; and, during the time he was in Boston, lie was frequently employed in loading her teams. Captain Mackay, son of Mrs. Mackay, who was interested in the aforesaid farm, paid Nathan Childs the other half of his wages. The objection, to his having his name placed on the list of voters, was his want of the qualification of residence.
5. “ Woodbury Hill went to reside in Weston, in April, *701807, and let himself to Nathan Upfaam for a year, but staid only nine months; and on the 21st January, 1808, went to Brookfield, on a visit, and returned to Weston on the 2d February, and continued with Mr. Upham until the last day of December, 1808; then went to Brookfield, taking Ms effects with him, and returned again to Weston, on the 3d March, 1809, and has resided in Weston ever since. He applied to have his name placed on the list of voters, but the selectmen refused him the right. The objection to him was the want of residence.”
The report was agreed to by a vote of 142 yeas to 100 nays.1
A motion was then made, that a precept issue to the town of Weston to send a new representative, which was determined in the negative.2

 30 J. H. 5.


 30 J. H. 62.


 30 J. H. 93.


 See the case of Weston, 1810-11.